--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

 
 

--------------------------------------------------------------------------------

 


NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and
Participants.  Principal Life Insurance Company disclaims all liability for the
legal and tax consequences which result from the elections made by the Employer
in this Adoption Agreement.



Principal Life Insurance Company, Raleigh, NC 27612
A member of the Principal Financial Group®










THE EXECUTIVE NONQUALIFIED "EXCESS" PLAN


ADOPTION AGREEMENT


THIS AGREEMENT is the adoption by Appleton Papers Inc. (the "Company") of the
Executive Nonqualified Excess Plan ("Plan").


W I T N E S S E T H:


WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and


WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and


WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,


NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:


ARTICLE I


Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.


ARTICLE II


The Employer hereby makes the following designations or elections for the
purpose of the Plan:


2.6           Committee:           The duties of the Committee set forth in the
Plan shall be satisfied by:


XX           (a)           Company


__            (b)          The administrative committee appointed by the Board
to serve at the pleasure
of the Board.


__           (c)            Board.


__           (d)           Other (specify): _____________________________.






2.8           Compensation:     The "Compensation" of a Participant shall mean
all of a Participant's:


XX           (a)           Base salary.


XX           (b)           Service Bonus.


XX           (c)           Performance-Based Compensation earned in a period of
12 months or more.


__           (d)           Commissions.


__           (e)           Compensation received as an Independent Contractor
reportable on Form 1099.


XX           (f)           Other: Non-Employee Director’s Fees


XX           (g)           Other: Restricted Stock Unit Payments






2.9           Crediting Date:   The Deferred Compensation Account of a
Participant shall be credited as follows:


Participant Deferral Credits at the time designated below:


__           (a)           The last business day of each Plan Year.


__           (b)           The last business day of each calendar quarter during
the Plan Year.


__           (c)           The last business day of each month during the Plan
Year.


__           (d)           The last business day of each payroll period during
the Plan Year.


XX           (e)           Each pay day as reported by the Employer.


__           (f)            On any business day as specified by the Employer.


__           (g)           Other: _____________________________________.


Employer Credits at the time designated below:


__           (a)           On any business day as specified by the Employer.


XX           (b)          Other: The last business day of each Plan Year.






2.13           Effective Date:


 
__
(a)
This is a newly-established Plan, and the Effective Date of the Plan is
_______________.



XX           (b)           This is an amendment and restatement of a plan named
The Nonqualified
Excess Plan of Appleton Papers Inc. with an effective date of 02/01/2006 and
amended January 1, 2008, March 1, 2010 and March 1, 2011.  The Effective Date of
this amended and restated Plan is March 1, 2011.  This is amendment number 3.


 
XX
(i)
All amounts in Deferred Compensation Accounts shall be subject to the provisions
of this amended and restated Plan.



 
__
(ii)
Any Grandfathered Amounts shall be subject to the Plan rules in effect on
October 3, 2004.



2.20           Normal Retirement Age: The Normal Retirement Age of a Participant
shall be:


XX           (a)           Age 65.


 
__
(b)
The later of age ___ or the _______ anniversary of the participation
commencement date. The participation commencement date is the first

day of the first Plan Year in which the Participant commenced
participation in the Plan.


__           (c)           Other: _____________________________________.




2.23
Participating Employer(s): As of the Effective Date, the following Participating
Employer(s) are parties to the Plan:



Name of Employer
 
Address
 
Telephone No.
 
EIN
Appleton Papers Inc.
 
825 East Wisconsin Avenue
 
(920) 734-9841
 
36-2556469
   
Appleton, WI 54912-0359
       





2.26
Plan: The name of the Plan is
 



The Nonqualified Excess Plan of Appleton Papers Inc..




2.28           Plan Year: The Plan Year shall end each year on the last day of
the month of December.




2.30           Seniority Date: The date on which a Participant has:


__           (a)           Attained age __.


 
__
(b)
Completed __ Years of Service from First Date of Service.



 
__
(c)
Attained age __ and completed __ Years of Service from First Date of Service.



 
__
(d)
Attained an age as elected by the Participant.



 
XX
(e)
Not applicable – distribution elections for Separation from Service are not
based on Seniority Date

4.1           Participant Deferral Credits: Subject to the limitations in
Section 4.1 of the Plan, a
Participant may elect to have his Compensation (as selected in Section 2.8 of
this Adoption Agreement) deferred within the annual limits below by the
following percentage or amount as designated in writing to the Committee:


XX           (a)           Base salary:


minimum deferral:              2        %


maximum deferral:  $__________ or         50       %


XX           (b)           Service Bonus:


minimum deferral:              2        %


maximum deferral:  $__________ or         75       %


XX           (c)           Performance-Based Compensation:


minimum deferral:              2        %


maximum deferral:  $__________ or         75       %


__           (d)           Commissions:


minimum deferral:    __________%


maximum deferral : $__________ or __________%


__           (e)           Form 1099 Compensation:


minimum deferral:    __________%


maximum deferral : $__________ or __________%


XX           (f)           Other:  Non-Employee Director’s Fees


minimum deferral:     %


maximum deferral:  $__________ or         100      %


XX           (g)           Other:  Restricted Stock Unit Payments


minimum deferral:     %


maximum deferral:  $__________ or          75      %




__           (h)           Participant deferrals not allowed.






4.2           Employer Credits: Employer Credits will be made in the following
manner:


 
XX
(a)
Employer Discretionary Credits: The Employer may make discretionary credits to
the Deferred Compensation Account of each Active Participant in an amount
determined as follows:



 
XX
(i)
An amount determined each Plan Year by the Employer.



__           (ii)           Other: _______________________________________.


 
XX
(b)
Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:



 
__
(i)
An amount determined each Plan Year by the Employer.



XX           (ii)           Other: See Exhibit A.


__           (c)           Employer Credits not allowed.






5.2           Disability of a Participant:


XX           (a)           A Participant's becoming Disabled shall be a
Qualifying Distribution Event and
                             the Deferred Compensation Account shall be paid by
the Employer as
                             provided in Section 7.1.


__           (b)           A Participant becoming Disabled shall not be a
Qualifying Distribution Event.






5.3           Death of a Participant: If the Participant dies while in Service,
the Employer shall pay a benefit to the Beneficiary in an amount equal to the
vested balance in the Deferred Compensation Account of the Participant
determined as of the date payments to the Beneficiary commence, plus:


__           (a)           An amount to be determined by the Committee.


__           (b)           Other: ___________________________________________.


XX           (c)           No additional benefits.




5.4           In-Service or Education Distributions: In-Service and Education
Accounts are permitted under the Plan:


XX           (a)           In-Service Accounts are allowed with respect to:
XX           Participant Deferral Credits only.
__           Employer Credits only.
__           Participant Deferral and Employer Credits.


In-service distributions may be made in the following manner:
XX           Single lump sum payment.
XX           Annual installments over a term certain not to exceed 5 years.


Education Accounts are allowed with respect to:
XX           Participant Deferral Credits only.
__           Employer Credits only.
__           Participant Deferral and Employer Credits.


Education Accounts distributions may be made in the following manner:
XX           Single lump sum payment.
XX           Annual installments over a term certain not to exceed 5 years.


If applicable, amounts not vested at the time payments due under this Section
cease will be:
__           Forfeited
__           Distributed at Separation from Service if vested at that time


__           (b)           No In-Service or Education Distributions permitted.






5.5           Change in Control Event:


XX           (a)           Participants may elect upon initial enrollment to
have accounts distributed upon a Change in Control Event.


__           (b)           A Change in Control shall not be a Qualifying
Distribution Event.






5.6  
Unforeseeable Emergency Event:



 
XX
(a)
Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event See Exhibit A



 
__
(b)
An Unforeseeable Emergency shall not be a Qualifying Distribution Event





6.           Vesting:  An Active Participant shall be fully vested in the
Employer Credits made to the
Deferred Compensation Account upon the first to occur of the following events:


XX           (a)           Normal Retirement Age.


XX           (b)           Death.


XX           (c)           Disability.


XX           (d)           Change in Control Event


__           (e)           Other: _____________________________




XX           (f)           Satisfaction of the vesting requirement as specified
below:


XX           Employer Discretionary Credits:


__           (i)           Immediate 100% vesting.


__           (ii)           100% vesting after __ Years of Service.


__           (iii)           100% vesting at age __.


XX           (iv)         Number of Years                     Vested
of Service                                Percentage


Less than               1                         0%
1                       20%
2                       40%
3                       60%
4                       80%
5                      100%
6                      __%
7                      __%
8                      __%
9                      __%
10 or more      __%


For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:


XX           (1)           First Day of Service.


__           (2)           Effective Date of Plan Participation.


__           (3)           Each Crediting Date. Under this option (3), each
Employer Credit shall vest based on the Years of Service of a Participant from
the Crediting Date on which each Employer Discretionary Credit is made to his or
her Deferred Compensation Account.


XX           Other Employer Credits:


__           (i)           Immediate 100% vesting.


__           (ii)          100% vesting after __ Years of Service.


__           (iii)          100% vesting at age __.


XX           (iv)         Number of Years                    Vested
of Service                              Percentage


Less than               1                         0%
1                       20%
2                       40%
3                       60%
4                       80%
5                      100%
6                      __%
7                      __%
8                      __%
9                      __%
10 or more      __%


For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:


XX           (1)         First Day of Service.


__           (2)           Effective Date of Plan Participation.


__           (3)           Each Crediting Date. Under this option (3), each
Employer Credit shall vest based on the Years of Service of a Participant from
the Crediting Date on which each Employer Discretionary Credit is made to his or
her Deferred Compensation Account.


7.1           Payment Options: Any benefit payable under the Plan upon a
permitted Qualifying Distribution Event may be made to the Participant or his
Beneficiary (as applicable) in any of the following payment forms, as selected
by the Participant in the Participation Agreement:


(a)           Separation from Service prior to Seniority Date, or Separation
from Service if Seniority
Date is Not Applicable


 
XX
(i)
A lump sum.



 
XX
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed 5 years.



__           (iii)           Other:
______________________________________________.


(b)           Separation from Service on or After Seniority Date, If Applicable


 
__
(i)
A lump sum.



 
__
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed ___ years.



__           (iii)           Other:
______________________________________________.


(c)           Separation from Service Upon a Change in Control Event


 
XX
(i)
A lump sum.



 
XX
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed 5 years.



__           (iii)           Other:
______________________________________________.


(d)           Death


 
XX
(i)
A lump sum.



 
__
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed ___ years.



__           (iii)           Other:
______________________________________________.


(e)           Disability


 
XX
(i)
A lump sum.



 
XX
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed 5 years.



__           (iii)           Other:
________________________________________________.


__           (iv)           Not applicable.


If applicable, amounts not vested at the time payments due under this Section
cease will be:
__           Forfeited
XX           Distributed at Separation from Service if vested at that time
(f)           Change in Control Event


 
XX
(i)
A lump sum.



 
XX
(ii)
Annual installments over a term certain as elected by the Participant not to
exceed 5 years.



__           (iii)           Other:
______________________________________________.


__           (iv)           Not applicable.


If applicable, amounts not vested at the time payments due under this Section
cease will be:
__           Forfeited
XX           Distributed at Separation from Service if vested at that time




7.4  
De Minimis Amounts.



 
___
(a)
Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $ ___________.  In addition, the
Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan



 
XX
(b)
There shall be no pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.





10.1           Contractual Liability: Liability for payments under the Plan
shall be the responsibility of the:


XX           (a)           Company.


 
__
(b)
Employer or Participating Employer who employed the Participant when amounts
were deferred.





14.           Amendment and Termination of Plan: Notwithstanding any provision
in this Adoption
Agreement or the Plan to the contrary, Sections 4.2, 5.5, 6, 5.6, and 7.1 of the
Plan shall be amended to read as provided in attached Exhibit A.


__           There are no amendments to the Plan.




17.9           Construction: The provisions of the Plan shall be construed and
enforced according to the laws of the State of Wisconsin, except to the extent
that such laws are superseded by ERISA and the applicable provisions of the
Code.


IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.




Appleton Papers Inc.
Name of Employer


By: _______________________
Authorized Person
Date: _______________________



 
 

--------------------------------------------------------------------------------

 

Exhibit A


Section 2.7 of the Plan Document shall be amended to include the additional
definition of Company:


2.7           “Company” means the company designated in the Adoption Agreement
as such.  Solely for the purposes of determining whether a Change in Control
Event (relating to Sections 5.5, 6, and 7.1 of the Adoption Agreement) has
occurred, the “Company” shall be defined to be the “relevant corporation” within
the meaning of Treasury Regulation Section 1.409A-3(I)(5)(ii).






Section 4.2 of the Adoption Agreement shall be amended to read as follows:


4.2  
Employer Credits: Employer Credits will be made in the following manner.





 
XX
(b)
Other Employer Credits: The Employer may make other credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:



 
__
(i)
An amount determined each Plan Year by the Employer.



XX           (ii)           Other: Employer Credits will be calculated as
follows:




·  
6% of any deferral amounts into the Plan, plus an amount equal to the Retirement
Contribution percentage associated with the participant’s age + service points
for the plan year.

·  
6% of compensation amounts above the IRS Section 401(a)(17)(B) limit ($230,000
in 2008, $245,000 in 2009), plus an amount equal to the Retirement Contribution
percentage associated with your age + service points for that year.

·  
Credits will not be calculated twice on compensation that falls into both
categories above.

·  
6% of compensation above/related to non-discrimination testing failure.







Section 5.6 of the Adoption Agreement shall be amended to read as follows:


5.6           Unforeseeable Emergency Event:


 
XX
(a)
Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.  This applies to participant deferrals only.  No Employer
Credits may be distributed due to an Unforeseeable Emergency Event.



 
__
(b)
An Unforeseeable Emergency shall not be a Qualifying Distribution Event



